Citation Nr: 0903997	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  04-27 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee patellofemoral pain syndrome.

3.  Entitlement to an initial rating in excess of 10 percent 
for left knee patellofemoral pain syndrome.

4.  Entitlement to a compensable initial rating for 
hemorrhoids.

5.  Entitlement to a compensable initial rating for bilateral 
pes planus from October 1, 2003 to prior to July 14, 2008.

6.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus as of July 14, 2008.

7.  Entitlement to service connection for residuals of a left 
femur fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to 
September 2003.  This case comes to the Board of Veterans' 
Affairs (Board) from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

While the January 2004 rating decision granted service 
connection for, inter alia, the disorders affecting the back 
and bilateral knees, a later rating decision dated in April 
2004 increased the ratings assigned for those disabilities 
from noncompensable to 10 percent disabling.  Since the 
increases do not constitute a full grant of the benefits 
sought, as it is assumed that the veteran seeks the highest 
disability rating, the issues remain in appellate status.  AB 
v. Brown, 6 Vet. App. 35 (1993).

All of the issues currently on appeal were remanded by the 
Board in March 2007 for further development including VA 
examinations and the collection of medical records.  That 
development having taken place and the veteran having been 
issued a supplemental statement of the case in August 2008, 
the issues are now again properly before the Board.  In 
addition, as to the issue of increased initial ratings for 
bilateral pes planus, the RO issued a rating decision in 
August 2008 which increased the veteran's rating to 10 
percent for part of the period on appeal.  As this increase 
is just as those seen above and is not a full grant of the 
benefit sought on appeal and was not made for the entire 
period on appeal, two issues regarding increased ratings for 
bilateral pes planus for two different periods of time are 
now before the Board.

The issue of service connection for residuals of a pre-
existing left femur fracture is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the veteran's low back 
strain was productive of forward flexion greater than 30 
degrees, combined range of motion greater than 120 degrees, 
no muscle spasm, guarding, or localized tenderness resulting 
in abnormal gait, spinal contour, or kyphosis, and no 
incapacitating episodes.

2.  For the entire period on appeal, the veteran's right knee 
patellofemoral pain syndrome was productive of flexion in 
excess of 30 degrees and extension in excess of 15 degrees 
with no ankylosis.

3.  For the entire period on appeal, the veteran's left knee 
patellofemoral pain syndrome was productive of flexion in 
excess of 30 degrees and extension in excess of 15 degrees 
with no ankylosis.

4.  For the entire period on appeal, the veteran's 
hemorrhoids were not manifested as large or thrombotic, 
irreducible, with excessive tissue, or evidencing frequent 
recurrences.

5.  For the period on appeal from October 1, 2003 to prior to 
July 14, 2008, the veteran's bilateral pes planus was 
productive of no more than mild symptoms bilaterally with no 
signs of the weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, or pain on 
manipulation and use.

6.  For the period on appeal from July 14, 2008 forward, the 
veteran's bilateral pes planus was productive of no more than 
moderate symptoms bilaterally, with no objective evidence of 
marked deformity, pain on manipulation and use, or indication 
of swelling on use of characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for low back strain have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a Diagnostic Code (DC) 5237 (2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).

2.  The criteria for an initial rating in excess of 10 
percent for right knee patellofemoral pain syndrome have not 
been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a DCs 5003, 5010, 5257, 5260, 
5261 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for left knee patellofemoral pain syndrome have not 
been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a DCs 5003, 5010, 5257, 5260, 
5261 (2008).

4.  The criteria for a compensable initial rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.114 DC 7336 (2008).

5.  The criteria for a compensable initial rating for 
bilateral pes planus from October 1, 2003 to prior to July 
14, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a; DC 5276 (2008).

6.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus as of July 14, 2008 have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a; DC 5276 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims for increased initial ratings arise from 
his disagreement with the initial evaluations following the 
grants of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records and he 
was afforded formal VA examinations regarding his claims.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

Claims for Increased Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

LOW BACK STRAIN

Here, the veteran is currently rated as 10 percent disabled 
for recurrent lumbosacral strain under 38 C.F.R. § 4.71a DC 
5237.  DC 5237 applies the General Rating Formula for 
Diseases and Injuries of the Spine which allows for the next 
higher rating of 20 percent based on limitation of motion and 
other symptoms of lumbosacral strain where the evidence shows 
any of the following:

?	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees;
?	combined range of motion of the thoracolumbar spine not 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for low back strain.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee patellofemoral pain syndrome.

3.  Entitlement to an initial rating in excess of 10 percent 
for left knee patellofemoral pain syndrome.

4.  Entitlement to a compensable initial rating for 
hemorrhoids.

5.  Entitlement to a compensable initial rating for bilateral 
pes planus from October 1, 2003 to prior to July 14, 2008.

6.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus as of July 14, 2008.

7.  Entitlement to service connection for residuals of a left 
femur fracture.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1983 to 
September 2003.  This case comes to the Board of Veterans' 
Affairs (Board) from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

While the January 2004 rating decision granted service 
connection for, inter alia, the disorders affecting the back 
and bilateral knees, a later rating decision dated in April 
2004 increased the ratings assigned for those disabilities 
from noncompensable to 10 percent disabling.  Since the 
increases do not constitute a full grant of the benefits 
sought, as it is assumed that the veteran seeks the highest 
disability rating, the issues remain in appellate status.  AB 
v. Brown, 6 Vet. App. 35 (1993).

All of the issues currently on appeal were remanded by the 
Board in March 2007 for further development including VA 
examinations and the collection of medical records.  That 
development having taken place and the veteran having been 
issued a supplemental statement of the case in August 2008, 
the issues are now again properly before the Board.  In 
addition, as to the issue of increased initial ratings for 
bilateral pes planus, the RO issued a rating decision in 
August 2008 which increased the veteran's rating to 10 
percent for part of the period on appeal.  As this increase 
is just as those seen above and is not a full grant of the 
benefit sought on appeal and was not made for the entire 
period on appeal, two issues regarding increased ratings for 
bilateral pes planus for two different periods of time are 
now before the Board.

The issue of service connection for residuals of a pre-
existing left femur fracture is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the veteran's low back 
strain was productive of forward flexion greater than 30 
degrees, combined range of motion greater than 120 degrees, 
no muscle spasm, guarding, or localized tenderness resulting 
in abnormal gait, spinal contour, or kyphosis, and no 
incapacitating episodes.

2.  For the entire period on appeal, the veteran's right knee 
patellofemoral pain syndrome was productive of flexion in 
excess of 30 degrees and extension in excess of 15 degrees 
with no ankylosis.

3.  For the entire period on appeal, the veteran's left knee 
patellofemoral pain syndrome was productive of flexion in 
excess of 30 degrees and extension in excess of 15 degrees 
with no ankylosis.

4.  For the entire period on appeal, the veteran's 
hemorrhoids were not manifested as large or thrombotic, 
irreducible, with excessive tissue, or evidencing frequent 
recurrences.

5.  For the period on appeal from October 1, 2003 to prior to 
July 14, 2008, the veteran's bilateral pes planus was 
productive of no more than mild symptoms bilaterally with no 
signs of the weight-bearing line over or medial to the great 
toe, inward bowing of the tendo achillis, or pain on 
manipulation and use.

6.  For the period on appeal from July 14, 2008 forward, the 
veteran's bilateral pes planus was productive of no more than 
moderate symptoms bilaterally, with no objective evidence of 
marked deformity, pain on manipulation and use, or indication 
of swelling on use of characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for low back strain have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a Diagnostic Code (DC) 5237 (2008); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).

2.  The criteria for an initial rating in excess of 10 
percent for right knee patellofemoral pain syndrome have not 
been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a DCs 5003, 5010, 5257, 5260, 
5261 (2008).

3.  The criteria for an initial rating in excess of 10 
percent for left knee patellofemoral pain syndrome have not 
been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a DCs 5003, 5010, 5257, 5260, 
5261 (2008).

4.  The criteria for a compensable initial rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.7, 4.114 DC 7336 (2008).

5.  The criteria for a compensable initial rating for 
bilateral pes planus from October 1, 2003 to prior to July 
14, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a; DC 5276 (2008).

6.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus as of July 14, 2008 have not been met.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a; DC 5276 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims for increased initial ratings arise from 
his disagreement with the initial evaluations following the 
grants of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records and he 
was afforded formal VA examinations regarding his claims.  
The Board finds that no additional assistance is required to 
fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 

Claims for Increased Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  Where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3. 

LOW BACK STRAIN

Here, the veteran is currently rated as 10 percent disabled 
for recurrent lumbosacral strain under 38 C.F.R. § 4.71a DC 
5237.  DC 5237 applies the General Rating Formula for 
Diseases and Injuries of the Spine which allows for the next 
higher rating of 20 percent based on limitation of motion and 
other symptoms of lumbosacral strain where the evidence shows 
any of the following:

?	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees;
?	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, 
?	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

In evaluating musculoskeletal disabilities based on 
limitation of motion, the Board must assess functional 
impairment and determine the extent to which a service 
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

And finally, any associated objective neurologic 
abnormalities, including but not limited to bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate DC.  38 C.F.R. § 4.71a General Rating Formula for 
Diseases and Injuries of the Spine Note (1).

It is also noted that a 20 percent rating is warranted for 
IVDS which results in incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months.  38 C.F.R. § 4.71a DC 5243.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  38 C.F.R. § 4.71a DC 
5243 Note (1).  Here, the veteran has not been diagnosed as 
having IVDS or any disc syndrome that has been related to his 
service-connected disability of recurrent lumbosacral strain.  
Even as such, he has not been prescribed bed rest by a 
physician nor has he sought treatment by a physician for any 
manifestations of IVDS.  As a result, the criteria for a 
rating in excess of 10 percent as related to IVDS are not 
applicable to the case at hand.  

The Board also notes that prior to this appeal, the 
applicable rating criteria for intervertebral disc syndrome 
(IVDS) were revised effective September 23, 2002.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The veteran's claim was 
filed in June 2003.

It is also noted that after the veteran filed his initial 
claim for service connection regarding this issue, the spinal 
regulations, not including the regulations regarding IVDS, 
were amended in September 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  Generally, in a claim for an increased 
rating, where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003); see also VAOPGCPREC 7-2003 (Nov. 19, 2003).  As each 
of these amendments was made after the veteran's claim, both 
the old and new regulations with regards to the spinal 
regulations are for consideration here.

The new regulations are those discussed above.  The old 
regulations allowed for a rating in excess of 10 percent 
where the evidence shows any of the following:

?	moderate limitation of motion of the lumbar spine (20 
percent, DC 5292); or,
?	lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position (20 percent, DC 5295).

The evidence of record regarding the veteran's low back 
strain includes two VA examination reports.  The first VA 
examination was undertaken in March 2004.  At that time, the 
veteran's flexion was measured to 60 degrees with pain.  
Combined range of motion was in excess of 120 degrees.  And 
the examiner noted that there was no focal tenderness to 
palpation.  

The second VA examination was conducted in July 2008.  At 
that time, the veteran's flexion was measured to 60 degrees 
once again with no additional limitation of motion noted on 
repetition.  Combined range of motion was in excess of 120 
degrees, even on repetition.  The veteran's low back was 
noted to be tender over the mid lumbar spine but the examiner 
noted a normal gait and no other abnormalities.  The veteran 
reported having had no incapacitating episodes in the prior 
year.

Overall, the veteran has failed to show sufficient limitation 
of motion or other disability so severe as to warrant a 
rating in excess of 10 percent.  Specifically, forward 
flexion was not measured to less than 60 degrees, combined 
range of motion was not measured to less than 120 degrees, 
and muscle spasm, guarding, and localized tenderness did not 
result in abnormal gait, spinal contour, or kyphosis.  The 
reported range of motion during the period on appeal does not 
indicate moderate limitation of motion nor were there reports 
of muscle spasm or loss of lateral movement.  As such, the 
veteran's symptoms of low back strain do not more nearly 
approximate the next higher rating and the claim for 
increased rating must be denied.

BILATERAL KNEES

Here, the veteran is currently rated as 10 percent disabled 
for patellofemoral pain syndrome of both the right and left 
knees under 38 C.F.R. § 4.71a DC 5015-5003.  DC 5015 is for 
disability of the bones with new benign growths and states 
that the disability shall be rated under limitation of motion 
of the affected part and DC 5003 is for degenerative 
arthritis and as applicable here also states that the 
disability shall be rated under limitation of motion of the 
affected joint.

For an increased rating based on limitation of motion of the 
knees, the evidence regarding each knee must show any of the 
following:

?	limitation of flexion to 30 degrees (20 percent under DC 
5260), or
?	limitation of extension to 15 degrees (20 percent under 
DC 5261).

In evaluating musculoskeletal disabilities based on 
limitation of motion, the Board must assess functional 
impairment and determine the extent to which a service 
connected disability adversely affects the ability of the 
body to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10.  

Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  

In other words, when rated for limitation of motion, a higher 
rating may be assigned if there is additional limitation of 
motion from pain or limited motion on repeated use of the 
joint.  A finding of functional loss due to pain must be 
"supported by adequate pathology and evidenced by the visible 
behavior of the claimant."  38 C.F.R. § 4.40.

As the veteran has no signs of ankylosis or problems relating 
to the tibia or fibula and no signs of genu recurvatum (which 
incidentally could not yield a higher rating in any case), 
the DCs relating to those disabilities are not discussed in 
this decision.  See 38 C.F.R. § 4.71a DCs 5256, 5262, 5263.

It is also noted that 38 C.F.R. § 4.71a DC 5003 applies to 
degenerative arthritis of any joints and rating under that DC 
is to be based on limitation of motion of the joint involved, 
as described above.  DC 5003 also prescribes that "when 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint." In the absence of limitation of 
motion, a 10 percent evaluation is assigned where x-ray 
evidence shows involvement of two or more major joints or 2 
or more minor joint groups.  Where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  The 20 and 10 percent ratings 
based on x-ray findings, above, will not be combined with 
ratings based on limitation of motion.  See id., Note (1).

In addition to the above-mentioned means of obtaining an 
increased rating for the knee disabilities, an additional 
separate rating is also for consideration.  VA General 
Counsel, in a precedential opinion (VAOPGCPREC 23-97), held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under DCs 5003 and 5257.  The General 
Counsel stated that when a knee disorder was already rated 
under DC 5257, the veteran must also have limitation of 
motion which at least meets the criteria for a zero-percent 
rating under DC 5260 (flexion limited to 60 degrees or less) 
or 5261 (extension limited to 5 degrees or more) in order to 
obtain a separate rating for arthritis.  In addition, the 
General Counsel subsequently held in VAOPGCPREC 9-98 that a 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.  
Here, the veteran is rated for arthritis but not for 
instability of the knee and as such, this provision is not 
for application.

Radiological reports for June and July 2003 indicate that the 
veteran's knees were normal, with no evidence of fracture, 
dislocation or other abnormalities.  Specifically, no joint 
effusion or significant arthritis changes were seen.

The veteran's knee disabilities were evaluated at two VA 
examinations during the period on appeal.  The first was 
undertaken in March 2004.  At that time, the veteran's range 
of motion of each knee was noted to be full to 130 degrees 
with pain.  

The second VA examination was undertaken in March 2008.  At 
that time, the veteran's flexion was measured to 140 degrees 
and extension was noted to be full to 0 degrees bilaterally.  
These range of motion measurements were noted to be without 
pain and without additional limitation of motion on 
repetition.  The medical evidence showed crepitus of the 
knees, but no subluxation or instability.  In addition, 
although the veteran has been diagnosed with degenerative 
joint disease of the knees arguably evidenced by x-rays, the 
evidence simply does not show that he suffers from occasional 
incapacitating exacerbations due to the arthritis.

Overall, the veteran has failed to show sufficient limitation 
of motion or other disability so severe as to warrant a 
rating in excess of 10 percent for either knee.  
Specifically, flexion was not limited to 30 degrees and 
extension was not limited to 15 degrees at any time during 
the period on appeal.  Rather, range of motion was measured 
to be from 0 to 130 degrees at the most severe thus 
indicating a limitation of flexion by 10 degrees at most.  
There is no evidence or subluxation, instability or 
incapacitating episodes due to the arthritis.  As such, the 
veteran's symptoms of knee disabilities do not more nearly 
approximate the next higher rating and the claim for 
increased rating must be denied.



HEMORHHOIDS

The veteran is currently rated as noncompensably disabled due 
to hermorrhoids under DC 7336.  The initial compensable 
rating, a 10 percent rating, is warranted for external or 
internal hemorrhoids that are large or thrombotic, 
irreducible, with excessive redundant tissue and evidence of 
frequent recurrences.  See 38 C.F.R. § 4.114 DC 7336.

The veteran was first evaluated regarding his hemorrhoids at 
a July 2003 VA examination.  That examination report 
indicates the veteran had hemorrhoids in two positions on 
examination and was diagnosed with internal hemorrhoids.

At the March 2004 VA examination, the veteran was noted to 
have external hemorrhoids that were cited to be controlled 
with conservative therapy.

A March 2008 VA examination report indicates that the veteran 
had 3 hemorrhoids at the time.  They were noted to be non-
thrombotic, 2 millimeters in diameters and reducible.

While the evidence indicates that the veteran has 
consistently had hemorrhoids during the period on appeal, 
they have not shown to be large or thrombotic, irreducible, 
with excessive redundant tissue and evidence of frequent 
recurrences.  As such, the evidence fails to show symptoms 
associated with hemorrhoids that more nearly approximate the 
next higher rating and an increased rating must therefore be 
denied.

BILATERAL PES PLANUS

The veteran is currently rated as noncompensably disabled for 
pes planus from October 1, 2003 to prior to July 14, 2008 and 
as 10 percent disabled from July 14, 2008 forward.  All of 
these ratings are under 38 C.F.R. § 4.71a DC 5276.  

Under that DC, a 10 percent rating is warranted where the 
veteran displays moderate symptoms of pes planus either 
unilaterally or bilaterally including the weight bearing line 
being over or medial to the great toe, inward bowing of the 
tendo Achilles, and pain on manipulation and use.  
Additionally, with regards to rating criteria for the foot, 
DC 5284 allows for a 10 percent disability rating where a 
moderate foot injury is shown.

The next higher rating of 20 percent is warranted where the 
veteran displays severe symptoms unilaterally with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  38 C.F.R. 
§ 4.71a DC 5276.  DC 5284 allows for a 20 percent disability 
rating where a moderately severe foot injury is shown.

For the first period on appeal, the veteran's feet were 
evaluated at a July 2003 VA examination.  At that time, he 
was diagnosed as having bilateral pes planovalgus.  He was 
noted to have some abnormal callus wearing posterolaterally 
on the posterior aspect of both heels.  His toes were noted 
to be well aligned and no hallux valgus or clawing was 
present.  He had some mild dystrophic changes in the toes but 
no painful or abnormal motion and no weakness associated with 
the pes planus.

That examination's findings are the only evidence of the 
symptoms of pes planus during the first period on appeal.  
Those findings do not indicate symptoms that more nearly 
approximate a compensable rating as the symptoms described 
were not moderate in nature and did not include the weight 
bearing line being over or medial to the great toe, inward 
bowing of the tendo achillis, or pain on manipulation.

For the second period on appeal, the veteran's feet were 
evaluated at a single VA examination undertaken in July 2008.  
At that time, he was noted to have no corns, calluses, or 
edema.  He was diagnosed as having moderate to severe pes 
planus, left worse than right.  His Achilles tendon was noted 
to be tender on the left but not on the right.  No pain was 
noted on motion and motion was not in any way restricted.  
The veteran displayed a moderate degree of pronation and no 
weakness or instability.

Those findings, again the only findings for the second period 
on appeal, do not indicate symptoms that more nearly 
approximate a rating in excess of 10 percent for the period 
on appeal.  Rather, the symptoms described show only moderate 
pronation as opposed to any marked deformity, and no pain on 
manipulation, or indication of swelling or calluses.  

As a result of the foregoing, increased ratings for neither 
period on appeal is warranted.

CONCLUSION

With regard to the claims for increased ratings, the Board 
has considered the veteran's statements regarding his 
service-connected disabilities on appeal.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the appellant, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this case, there 
has been no assertion or showing by the appellant that his 
service-connected disabilities on appeal have necessitated 
frequent periods of hospitalization.  While these 
disabilities may well have interfered with his employability, 
the evidence of record simply does not support a conclusion 
that any such impairment is beyond that already contemplated 
by the applicable schedular criteria.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired). 

In the absence of the factors set forth above, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for low back strain 
is denied.

An initial rating in excess of 10 percent for right knee 
patellofemoral pain syndrome is denied.

An initial rating in excess of 10 percent for left knee 
pateloofemoral pain syndrome is denied.

A compensable initial rating for hemorrhoids is denied.

A compensable initial rating for bilateral pes planus from 
October 1, 2003 to prior to July 14, 2008 is denied.

A rating in excess of 10 percent for bilateral pes planus as 
of July 14, 2008 is denied.


REMAND

The veteran claims that a pre-existing injury to his left 
femur was aggravated during service.  A preexisting injury or 
disease (one noted upon entrance into service) will be 
considered to have been aggravated by active service where 
there is an increase in disability during service.  Where the 
evidence shows that there was an increase in disability 
during service, there is a presumption that the disability 
was aggravated by service.  In order to rebut the presumption 
of aggravation, there must be clear and unmistakable evidence 
(obvious or manifest) that the increase in severity was due 
to the natural progress of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a) and (b).  There is no aggravation 
of a preexisting disease or injury if the condition underwent 
no increase in severity during service on the basis of all of 
the evidence of record pertinent to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
C.F.R. § 3.306(b).

The veteran underwent a VA examination in March 2008.  At 
that time, he was noted to have a scar and x-ray findings of 
the presence of heterotopic bone along the greater trochanter 
and the presence of three screws in the proximal to mid 
femoral shaft with cortical thickening.  The examiner noted 
that while in service, residuals of the femur injury 
manifested as thigh pain and increasing symptoms but no 
objective abnormal findings were ever documented as relevant 
to the femur.  The examiner thus concluded that "his femur 
problems did not significantly increase in severity during 
service because the veteran was never given duty limitations 
and served for a 20 year period."  However, the examiner did 
not indicate whether the veteran's left femur condition was 
aggravated as a result of service or worsened as a result of 
the condition's normal deteriorative process.  As such, a 
remand is necessary for a VA examiner to give such an 
opinion.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of the current residuals of a 
left femur fracture.  Have the examiner 
review the claims file in conjunction with 
the examination and make a note of such 
review in the examination report.  Have 
the examiner conduct all necessary tests 
and answer the following questions:

	a.  Does the veteran have current 
diagnoses that are residuals of a left 
femur fracture?

	b.  Is it at least as likely as not 
that (1) any of the current diagnosed 
residuals of the left femur fracture were 
aggravated during service, or (2) are all 
current diagnosed residuals due to the 
natural progress of the disability and 
unaffected by service?  Please include a 
detailed explanation.

2.  Review the examination report and if 
it is in any way inadequate return it for 
revision.

3.  Thereafter, readjudicate the claim on 
appeal and if it remains denied issue the 
veteran a supplemental statement of the 
case and allow for an appropriate period 
for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


